SCHEDULE 14A INFORMATION REQUIRED IN A PROXY STATEMENT Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 GENERAL METALS CORPORATION (Name of Registrant as Specified in Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies:N/A Aggregate number of securities to which transaction applies:N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined):N/A Proposed maximum aggregate value of transaction:N/A Total fee paid:N/A [ ] Fee paid previously with preliminary materials. [] Check box if any part of the fee if offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A GENERAL METALS CORPORATION 1155 West Fourth Street, Suite 210 Reno NV 89503 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD ON WEDNESDAY, JULY 31, 2:00 A.M. (Pacific Time) NOTICE IS HEREBY GIVEN that General Metals Corporation, a Delaware corporation (the "Company"), will hold a special meeting of stockholders on Wednesday, July 31, 2013 at 10:00 a.m. (Pacific time) in the meeting room at The Center for Unique Business Enterprises 300 East 2nd Street., #1405, Reno, NV, 89501 (the "Meeting").The Meeting is being held for the following purposes: 1. to elect five (5) directors to our board of directors; 2. to ratify the appointment of Ingenium Accounting Associates as our independent registered public accountants for the next fiscal year; 3. to approve a reverse stock split (consolidation) of our company's issued and outstanding common shares on a 20:1 basis. 4. to approve the sale of our Wilson-Independence Gold – Silver Mine pursuant to an Assignment and Purchase Agreement with Open Gold Corp.; and 5. to transact such other business as may properly come before the Meeting or any adjournment or postponement thereof. Our board of directors recommends that you vote "for" each proposal. Our board has fixed the close of business on June 17, 2013 as the record date for determining the stockholders entitled to notice of, and to vote at, the Meeting or any adjournment or postponement of the Meeting.At the Meeting, each holder of record of shares of common stock, $0.001 par value per share, will be entitled to one vote per share of common stock held on each matter properly brought before the Meeting. THE VOTE OF EACH STOCKHOLDER IS IMPORTANT. YOU CAN VOTE YOUR SHARES BY ATTENDING THE MEETING OR BY COMPLETING AND RETURNING THE PROXY CARD SENT TO YOU. PLEASE SUBMIT A PROXY AS SOON AS POSSIBLE SO THAT YOUR SHARES CAN BE VOTED AT THE MEETING IN ACCORDANCE WITH YOUR INSTRUCTIONS. FOR SPECIFIC INSTRUCTIONS ON VOTING, PLEASE REFER TO THE INSTRUCTIONS ON THE PROXY CARD OR THE INFORMATION FORWARDED BY YOUR BROKER, BANK OR OTHER HOLDER OF RECORD. EVEN IF YOU HAVE VOTED YOUR PROXY, YOU MAY STILL VOTE IN PERSON IF YOU ATTEND THE MEETING. PLEASE NOTE, HOWEVER, THAT IF YOUR SHARES ARE HELD OF RECORD BY A BROKER, BANK OR OTHER NOMINEE AND YOU WISH TO VOTE IN PERSON AT THE MEETING, YOU MUST OBTAIN FROM SUCH BROKER, BANK OR OTHER NOMINEE, A PROXY ISSUED IN YOUR NAME. Dated: June 3, 2013 By Order of the board of directors, /s/ Daniel Forbush Daniel Forbush Director IMPORTANT: Please complete, date, sign and promptly return the enclosed proxy card in the prepaid envelope (if mailing within the United States) to ensure that your shares will be represented. If you attend the meeting, you may choose to vote in person even if you have previously sent in your proxy card. Important Notice Regarding the Availability of Proxy Materials for the Stockholders Meeting to Be Held on July 31, 2013—the proxy statement is available at 1155 West Fourth Street, Suite 210, Reno NV 89503. GENERAL METALS CORPORATION 1155 West Fourth Street, Suite 210 Reno NV 89503 Proxy Statement for the Special Meeting of Stockholders The enclosed proxy is solicited on behalf of our board of directors (the "Board") for use at the Special meeting of Stockholders (the "Meeting") to be held on Wednesday, July 31, 2013 at 10:00 a.m. (Pacific time) at The Center for Unique Business Enterprises, 300 East 2nd Street., #1405, Reno, NV, 89501 (the "Meeting"), or at any continuation, postponement or adjournment thereof, for the purposes discussed in this proxy statement and in the accompanying Notice of Special meeting and any business properly brought before the Meeting.Proxies are solicited to give all stockholders of record an opportunity to vote on matters properly presented at the Meeting.We intend to mail this proxy statement and accompanying proxy card on or about June 20, 2013 to all stockholders entitled to vote at the Meeting. Unless the context requires otherwise, references to "we", "us" "our" and "our company" refer to General Metals Corporation. Who Can Vote You are entitled to vote if you were a holder of record of shares of our common stock, $0.001 par value per share (the "Common Stock") as of the close of business on June 17, 2013 (the "Record Date"). Your shares can be voted at the Meeting only if you are present in person or represented by a valid proxy. Outstanding Shares Holders of record of Common Stock at the close of business on the Record Date will be entitled to receive notice of and vote at the Meeting.At the Meeting, each of the shares of Common Stock represented will be entitled to one (1) vote on each matter properly brought before the Meeting.As of the Record Date, there were 348,788,328 shares of Common Stock issued and outstanding. Quorum; Effect of Abstentions and "Broker Non-Votes" In order to carry on the business of the Meeting, we must have a quorum.Under our bylaws, a quorum is one-third (1/3) of the shares entitled to vote at the meeting, represented in person or by proxy. If stockholders indicate on their proxy card that they wish to abstain from voting, including brokers holding their customers' shares of record who cause abstentions to be recorded, these shares are considered present and entitled to vote at the Special Meeting.These shares will count toward determining whether or not a quorum is present.However, these shares will not be taken into account in determining the outcome of any proposals. Broker non-votes occur when shares held by a broker for a beneficial owner are not voted with respect to a particular proposal because (1) the broker holding shares in street name for the beneficial owner thereof does not receive voting instructions from the beneficial owner, and 2) the broker lacks discretionary authority to vote the shares.Banks and brokers cannot vote on their clients' behalf on "non-routine" proposals.Therefore, broker non-votes are not counted for the purpose of determining whether stockholders have approved these types of matters.For the purpose of determining whether stockholders have approved a matter, abstentions are treated as shares present or represented and voting. Voting of Proxies If you complete and return a proxy pursuant to the appropriate instructions, it will be voted in accordance with the specifications made on the proxy card.If no specification is made on a submitted proxy, the shares represented by the proxy will be voted "FOR" each proposal, including "FOR" the election to the Board of each of the nominees named on the proxy card, and "FOR" any other matter that may be properly brought before the Special Meeting.If you attend the Special Meeting, you may also vote in person, and any previously submitted votes will be superseded by the vote you cast in person at the Special Meeting. Revocability of Proxies Any stockholder giving a proxy has the power to revoke the proxy at any time before the proxy is voted.In addition to revocation in any other manner permitted by law, a proxy may be revoked by an instrument in writing executed by the stockholder or by his attorney authorized in writing, or, if the stockholder is a corporation, under its corporate seal or by an officer or attorney thereof duly authorized, and deposited at the offices of our transfer agent, Nevada Agency and Transfer Company, 50 West Liberty Street, Suite 880, Reno, Nevada 89501, at any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof, or with the chairman of the Meeting on the day of the Meeting.Attendance at the Meeting will not in and of itself constitute revocation of a proxy. Voting of Shares Stockholders of record on the Record Date are entitled to one (1) vote for each share of Common Stock held on all matters to be voted upon at the Meeting.You may vote in person or by completing and mailing the enclosed proxy card.All shares entitled to vote and represented by properly executed proxies received before the polls are closed at the Meeting, and not revoked or superseded, will be voted at the Meeting in accordance with the instructions indicated on those proxies. YOUR VOTE IS IMPORTANT. Solicitation of Proxies We will bear the entire cost of solicitation of proxies, including preparation, assembly and mailing of this proxy statement, the proxy and any additional information furnished to stockholders.Copies of solicitation materials will be furnished to banks, brokerage houses, depositories, fiduciaries and custodians holding shares of Common Stock in their names that are beneficially owned by others to forward to these beneficial owners.We may reimburse persons representing beneficial owners for their costs of forwarding the solicitation material to the beneficial owners of the Common Stock at the Company's discretion.Original solicitation of proxies by mail may be supplemented by telephone, facsimile, electronic mail or personal solicitation by our directors, officers or other regular employees.No additional compensation will be paid to directors, officers or other regular employees for such services.To date, we have not incurred costs in connection with the solicitation of proxies from our stockholders, however, our estimate for total costs is $10,000. PROPOSAL NO. 1 ELECTION OF DIRECTORS It is the intention of the persons named in the enclosed form of proxy, unless such proxy specifies otherwise, to nominate and to vote the shares represented by such proxy for the election of the nominees listed below to hold office until the next Annual Meeting of Stockholders and until their respective successors shall have been duly elected and qualified.Each of the nominees named below currently serves as a director of our company.Daniel J. Forbush and Larry Max Bigler were elected at the Annual Meeting of Stockholders held on May 15, 2010.Larry Max Bigler resigned after being appointed on May 15, 2010 and was again appointed to our board on December 17, 2010.Walter A. Marting, Jr. and P.K. "Rana" Medhi and Shane K. Dyer were elected at the Annual Meeting of Stockholders held on September 16, 2011.Our company has no reason to believe that any of the nominees will become unavailable to serve as a director for any reason before the Annual Meeting.However, in the event that any of them shall become unavailable, the person designated as proxy reserves the right to substitute another person of their choice when voting at the Annual Meeting.Certain information regarding each nominee is set forth in the table and text below. The directors serve for a term of one year and until their successors are duly elected and qualified. The name, ages and positions of our directors and executive officers are listed below, along with a brief account of their business experience during the last five years.Officers are appointed annually by the board of directors at its first meeting following the Annual Meeting of Stockholders and from time to time at the pleasure of the board.There are no family relationships among the directors and officers, nor any arrangements or understandings between directors or officers and any other person pursuant to which any of such officers were selected as executive officers. Nominees for Election All of the nominees are currently serving as directors.The name, age, position with our company and the date on which each nominee was first appointed as a director of our company is set forth below. Name Age Position Date First Appointed Daniel J. Forbush 60 Director, President, Chief Financial Officer and Chief Executive Officer March 23, 2007 Larry Max Bigler 64 Director December 17, 2010 Walter A. Marting, Jr. 66 Director July 1, 2011 P. K. “Rana” Medhi 75 Director December 30, 2010 Shane K. Dyer 33 Director September 16, 2011 Daniel J. Forbush - Director, President, Chief Financial Officer and Chief Executive Officer Daniel J. Forbush, a Certified Public Accountant, has served as a Director and as Chief Financial Officer of the Company since March 2007 and as President and Chief Executive Officer since December 17, 2010.Mr. Forbush has over 25 year of mining industry experience. Mr. Forbush’s diverse background in financial management includes positions at such Fortune 500 firms as Glamis Gold, Ltd., AMOCO, TENNECO and Arthur Andersen & Company. Beginning in 1999, Mr. Forbush focused on start-up opportunities including the building of a public accounting firm (Forbush and Associates) since November 2000 and business consulting firm (Core Business Builders Inc.) since January of 2004, and has functioned as Chief Financial Officer and Treasurer for a $25 million residential development and building contractor and a number of other smaller enterprises. He was initially recruited as Controller for Glamis Gold, Inc., the U.S. operating entity of Glamis Gold, Ltd. serving therein from 1988 to 1997 and Chief Financial Officer and Treasurer from 1997 to 1999, for Glamis Gold, Ltd., directing all aspects of financial, administrative and operations management for this $200MM NYSE-listed, multi-national corporation. Prior experience includes Corporate Director of Managerial Accounting, Echo Bay Mines, Ltd., 1986-1987. Nevada Operations Controller for Tenneco Minerals prior to its acquisition by Echo Bay Mines; General Accounting Supervisor for AMOCO; Assistant Controller for Cyprus Industrial Minerals Company; and, Senior Auditor for Arthur Andersen & Company. Larry Max Bigler - Director Larry Bigler has over 30 years of mining experience. Mr.Bigler is a practicing Certified Public Accountant with many mining clients. Mr.Bigler formerly was CFO, Vice President, and Director for Oro Nevada Resources and was instrumental in raising CDN$40million from an initial public offering. From 1987 until 1992 he was Treasurer and Controller for Getchell Gold where he completed an initial public offering and a gold loan. He has degrees in economics and accounting and has published many articles on mining financial issues. Walter A. Marting, Jr. - Director Mr. Marting has spent a large part of his career both as a senior executive for a Fortune 500 mining company and starting and running his own junior gold mining company. After graduating from Harvard Business School in 1975 and following three years in the US Navy with SEAL Team Two, Mr. Marting joined Amax Inc. as an underground mine Production Supervisor at Amax’s Climax Molybdenum property in Leadville, Colorado. Mr. Marting spent two years working underground and in Climax’s open pit operation before moving to the Company’s headquarters in Greenwich, CT. In 1982 Mr. Marting was named Vice President – Finance for Amax Europe in Paris, France. Mr. Marting helped build Amax’s global mining presence from its Paris headquarters and had financial oversight of the company’s European and African exploration and development and ore processing activities. He left Amax in 1984 to start his own mining company that undertook the re-opening and operation of the famed 16-1 Mine in Allegheny, CA. P.K. “Rana” Medhi - Director P.K. “Rana” Medhi of Casa Grande, Arizona has over 40 years of experience in the mining industry; including 28 years with Cyprus Amax Minerals. Mr. Medhi holds a Master of Science degree from the University of Arizona and is a Registered Mining and Engineering Geologist working as an Independent Consultant.In addition, Mr. Medhi is a Certified Professional Geologist with the American Institute of Professional Geologists, a Member of Society for Mining, Metallurgy and Exploration (SME) and a certified adjunct professor of mineral technology and geology with the community colleges of Arizona.Mr. Medhi has also authored and published several technical papers and an occasional speaker to mining and public forums.Mr. Mehdi is currently the Chairman of the Board of Sunergy, Inc., a junior mining company with activities in West Africa.He is currently the Chairman of the Board of Governors of the Arizona Department of Mines and Mineral Resources. Shane K. Dyer P.E. W.R.S. - Director Shane K. Dyer of Reno, NV is a Registered Professional Engineer and a Registered Water Rights Surveyor, with over 10 years experience in the Engineering Consulting Industry specifically in the design and permitting of mining operations including leach pad and waste dump designs, water resource engineering and business management.Currently Vice President at Dyer Engineering Consultants, Inc. with a track record of producing excellent design, and project management results for clients in the United States and internationally, Mr. Dyer holds a Masters Degree in Civil engineering with a minor in Business Management from Brigham Young University. Serves as the Director of Permitting and Finance at Key Medical, Inc. a National Medicare Accredited DMPOS. Mr. Dyer has a strong technical background and isinnovative in problem solving and design. Information About the board of directors Board and Committee Meetings Our board of directors held 6formal meetings during the year ended April 30, 2013.All other proceedings of the board of directors were conducted by resolutions consented to in writing by all the directors and filed with the minutes of the proceedings of the directors.Such resolutions consented to in writing by the directors entitled to vote on that resolution at a meeting of the directors are, according to the Delaware Corporate Law and our By-laws, as valid and effective as if they had been passed at a meeting of the directors duly called and held. For the year ended April 30, 2013, there were two standing committees of the board of directors, the Audit Committee and the Nominating and Corporate Governance Committee. On May 2, 2012, the Board formed a Compensation Committee, which consists of Shane K. Dyer and P.K. Medhi, both of whom are independent, within the meaning of our directors' independence standards . Nominating and Corporate Governance Committee, Director Nomination and Independence Nominating and Corporate Governance Committee Currently our Nominating and Corporate Governance Committee consists of P.K. “Rana” Medhi, Chairman, Larry Max Bigler and Shane K. Dyer.The governance and nominating committee (the “Nominating Committee”) of the Company is established by the Board of our company to assist our board in: identifying individuals qualified to become members of the board and recommend individuals to the board for nomination as members of the board; identifying individuals qualified to become members of the various committees of the board and to recommend such individuals for nomination as committee members to the board; determining the composition of the board and its committees; developing and recommending to the board a set of corporate governance principles applicable to our company; and overseeing an evaluation process of the board and management. During fiscal 2013, there were 1meeting held by the nominating and corporate governance committee.Since May 1, 2012 when the members of the committee were appointed, the committee met 2times. Director Selection Process and Review of Director Nominees We have established a process for identifying and nominating director candidates which we expect will result in the election of a highly-qualified and dedicated board of directors.The following is an outline of the process for the nomination of candidates for election to the board of directors: (a) the Chief Executive Office, the Nominating and Corporate Governance Committee or other members of the board of directors identify the need to add new Board members either to fill vacancies or to enhance the mix of qualifications, skills and experience represented on the board of directors (b)the Committee coordinates the search for qualified candidates with input from management and other Board members,(c) the Committee may engage a third party consultant to help identify and evaluate candidates for membership to the board of directors, if it deems such engagement is necessary and appropriate, (d) selected members of management and the board of directors interview prospective candidates; and (e) The Committee recommends a nominee, which it believes will serve the best interests of General Metals stockholders. The board of directors has determined that directors should possess the following minimum qualifications: (a) the highest personal and professional ethics, integrity, and values; (b) commitment to representing the long-term best interests of the stockholders and (c) sufficient time to effectively fulfill the duties of a Board member.Candidates suggested by shareholders will be considered on the same basis as any other candidate.Any stockholder proposing a nomination should submit such candidates name, along with curriculum vitae or other summary of qualifications experience and skills to the Secretary, General Metals Corporation, 1155 West Fourth Street Suite 210, Reno, NV 89503. General Metals Corporation considers diversity, age and skills in deciding on nominees.The Nominating and Corporate Governance Committee reviews these matters through discussion at meetings of the committee.In evaluating a director candidate, the committee considers factors that are in the best interests of our company and its stockholders. Director Independence We currently act with five (5) directors, consisting of, Walter A. Marting, Jr., P.K. “Rana” Medhi, Larry Max Bigler, Shane K. Dyer and Daniel Forbush.We have determined that Walter A. Marting, Jr., P.K. “Rana” Medhi, Shane K. Dyer and Larry Max Bigler qualify as "independent" as the term is used in Item 7(d)(3)(iv)(B) of Schedule 14A under the Securities Exchange Act of 1934, as amended, and as defined by Rule 4200(a)(15) of the NASDAQ Marketplace Rules. Audit Committee and Audit Committee Financial Expert Audit Committee Currently our audit committee consists of Larry Max Bigler, Chairman, P.K. “Rana” Medhi and Walter A. Marting, Jr.The function of the audit committee is to meet with our independent auditors at least annually to review, upon completion of the annual audit, financial results for the year, as reported in our financial statements; recommend to the Board the independent auditors to be retained; review the engagement of the independent auditors, including the scope, extent and procedures of the audit and the compensation to be paid therefore; assist and interact with the independent auditors in order that they may carry out their duties in the most efficient and cost effective manner; and review and approve all professional services provided to us by the independent auditors and considers the possible effect of such services on the independence of the auditors. During fiscal 2013, there were 4meetings held by the audit committee.The business of the audit committee was conducted by resolutions consented to in writing by all the members and filed with the minutes of the proceedings of the audit committee. Audit Committee Financial Expert Our board of directors has determined that Larry Max Bigler of its audit committee qualifies as an "audit committee financial expert" as defined in Item 401(e) of Regulation S, and is "independent" as the term is used in Item 7(d)(3)(iv) of Schedule 14A under the Securities Exchange Act of 1934, as amended . Compensation Committee Our compensation committee consists of Shane K. Dyer, Chairman, and P.K. “Rana” Medhi.Members of the compensation committee are independent within the meaning of our directors' independence standards and also are non-employee directors within the meaning of Rule 16b-3 of the Exchange Act. The compensation committee will be composed of minimum of 2 (two) independent directors and will not exceed more than 5 (five) independent directors. The committee will meet at least 2 (two) times annually to review various responsibilities as outlined below and periodically revise committee's charters. To assists in carrying out its responsibilities, the compensation Committee will receive reports and recommendations from the CEO and the management, from an outside independent compensation consultant, if retained and its own legal or other advisors. The committee will report to the full board its recommendations during regular board of directors meetings. The Compensation Committee's principal responsibilities include, but not limited to: ● Establish remuneration levels of corporation's officers and company's independent directors ● Reviewing management organization and development; Reviewing significant employee benefit programs; and ● Establish and administering executive compensation program including independent directors. This will encompass bonus plans, stock option and other equity-based programs, deferred compensation plans, and any other cash or stock incentive program Code of Ethics Effective August 10, 2006, our company's board of directors adopted a Code of Business Conduct and Ethics that applies to, among other persons, our company's President, Secretary, Treasurer, Chief Executive Officer, Chief Financial Officer and Chief Operating Officer (being our principal executive officers and principal accounting officers), as well as our independent directors and other persons performing similar functions. Our Code of Business Conduct and Ethics as filed with the Securities and Exchange Commission is incorporated by reference as Exhibit 14.1 to annual report on Form 10-K.We will provide a copy of the Code of Business Conduct and Ethics to any person without charge, upon request.Requests can be sent to: General Metals Corporation, 1155 West Fourth Street Suite 210, Reno, NV 89503. Certain Relationships and Related Transactions, and Director Independence There have been no transactions or proposed transactions in which the amount involved exceeds the lesser of $120,000 or one percent of the average of our total assets at year-end for the last three completed fiscal years in which any of our directors, executive officers or beneficial holders of more than 5% of the outstanding shares of our common stock, or any of their respective relatives, spouses, associates or affiliates, has had or will have any direct or material indirect interest. PROPOSAL NO. 2 RATIFICATION OF APPOINTMENT OF AUDITOR Our board of directors, on recommendation of the Audit Committee, has appointed the firm Ingenium Accounting Associates as our principal accountants to audit our financial statements for the year ended April 30, 2014, subject to ratification of this appointment by the stockholders of our company. In the event that the stockholders fail to ratify this appointment, the Audit Committee will reconsider its selection of audit firm, but may decide not to change its selection.Even if this appointment is ratified, our board of directors, in their discretion, may direct the appointment of a new independent accounting firm at any time during the year, if our board believes that such a change would be in the best interest of our company and our stockholders. A representative of Ingenium Accounting Associates is expected to be available to respond to appropriate questions at the Meeting. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE RATIFICATION OF THE APPOINTMENT OF INGENIUM ACCOUNTING ASSOCIATES AS OUR COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING APRIL 30, 2014. The aggregate fees billed for the most recently completed fiscal year ended April 30, 2013 and for fiscal year ended April 30, 2012 for professional services rendered by the principal accountant for the audit of our annual financial statements and review of the financial statements included in our quarterly reports on Form 10-Q and services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for these fiscal periods were as follows: Year Ended April 30 Audit Fees Audit Related Fees Nil Nil Tax Fees Nil Nil All Other Fees Nil Nil Total Our board of directors pre-approves all services provided by our independent auditors. All of the above services and fees were reviewed and approved by the board of directors either before or after the respective services were rendered. Our board of directors has considered the nature and amount of fees billed by our independent auditors and believes that the provision of services for activities unrelated to the audit is compatible with maintaining our independent auditors’ independence. PROPOSAL NO. 3 APPROVAL OF REVERSE STOCK SPLIT (CONSOLIDATION) General Our board of directors has approved, and recommended that our stockholders approve, a proposal to permit our board of directors, in their sole discretion, to file a Certificate of Amendment to our Certificate of Incorporation, to effect a reverse stock split of our issued and outstanding shares of common stock on a basis of up to twenty (20) old for one (1) new share (the "Reverse Stock Split"). If our stockholders approve the Reverse Stock Split, and our board of directors decides to implement it, the Reverse Stock Split will become effective upon approval of The Financial Industry Regulatory Authority ("FINRA") and upon the filing of a Certificate of Amendment of Certificate of Incorporation with the Delaware Secretary of State, in a form substantially as set out in Schedule "A" hereto. Even if the stockholders approve the Reverse Stock Split, we may abandon or postpone the proposal if our board of directors determines that it is no longer in the best interests of our company and our stockholders. If the Reverse Stock Split is not implemented by our board of directors within 12 months of the annual meeting, the proposal will be deemed abandoned, without further effect. In that case, our board of directors may again seek stockholder approval at a future date if it deems a reverse stock split to be advisable at that time. Reasons for the Reverse Stock Split Our board of directors authorized the Reverse Stock Split with a view to decrease the liquidity of our stock and make our company more attractive for potential business combinations and financing. Effects of the Reverse Stock Split Reduction of Shares Held by Individual stockholders. After the effective date of the proposed Reverse Stock Split, each stockholder will own fewer shares of our common stock. However, the proposed Reverse Stock Split will affect all stockholders uniformly and will not affect any stockholder’s percentage ownership interest in our company, except to the extent that the reverse split results in any stockholders receiving cash in lieu of fractional shares as described below. Proportionate voting rights and other rights of the stockholders will not be affected by the proposed Reverse Stock Split (other than as a result of the payment of cash in lieu of fractional shares). For example, a holder of 2% of the voting power of the outstanding shares of our common stock immediately prior to the Reverse Stock Split would continue to hold 2% of the voting power of the outstanding shares of our common stock immediately after the Reverse Stock Split. The number of stockholders of record will not be affected by the Reverse Stock Split (except to the extent that any stockholder holds only a fractional share interest and receives cash for such interest after the Reverse Stock Split). However, if the Reverse Stock Split is implemented, it will increase the number of stockholders who own “odd lots” of less than 100 shares of our common stock. Brokerage commissions and other costs of transactions in odd lots may be higher than the costs of transactions of more than 100 shares of our common stock. Reduction in Total Outstanding Shares. The proposed Reverse Stock Split will reduce the total number of outstanding shares of our common stock by the exchange ratio of up to twenty (20) old for one (1) new. The following table contains approximate information relating to our common stock under certain possible exchange ratios, based on share information as at June 3, 2013: Current 1-for-20 Split Authorized common stock Common stock outstanding As reflected in the table above, the number of authorized shares of our common stock will not be reduced by the Reverse Stock Split. Accordingly, the Reverse Stock Split will have the effect of increasing the authorized, but unissued shares of our common stock as a percentage of total authorized shares. These shares may be used by us for various purposes in the future without future stockholder approval (subject to applicable securities regulations), including, among other things, financings, strategic partnering arrangements, equity incentive plans, acquisitions of assets, stock splits or stock dividends. Effect on Outstanding Options, Warrants, Right and Convertible Securities. As required by their terms, all outstanding options, warrants, rights and convertible securities at the time of the reverse stock split will be appropriately adjusted for the Reverse Stock Split automatically on the effective date of the Reverse Stock Split. The number of shares subject to outstanding options and warrants will be reduced by the Reverse Stock Split ratio and the exercise prices for outstanding options will be proportionately increased. Regulatory Effects. Our common stock is currently registered under Section12(b)of the Exchange Act, and our company is subject to the periodic reporting and other requirements of the Exchange Act. The proposed Reverse Stock Split will not affect the registration of our common stock under the Exchange Act or our company’s obligation to publicly file financial and other information with the Securities and Exchange Commission. If the proposed Reverse Stock Split is implemented, our common stock will continue to be quoted on the OTC Bulletin Board under the symbol "GNMT" (although the OTC Bulletin Board would likely add the letter “D” to the end of the trading symbol for a period of 20 trading days to indicate that the reverse stock split has occurred). No Going Private Transaction. Notwithstanding the decrease in the number of outstanding shares following the proposed Reverse Stock Split, our board of directors does not intend for this transaction to be the first step in a series of plans or proposals of a “going private transaction” within the meaning of Rule13e-3 of the Exchange Act. The Proposed Reverse Stock Split MayNot Increase our company’s Stock Price over the Long-Term, Which Would Prevent our company From Realizing Some of the Anticipated Benefits of the Reverse Stock Split. Our board of directors expects that a Reverse Stock Split of our common stock will likely increase the market price of our common stock immediately following the Reverse Stock Split. However, the effect of a reverse stock split upon the market price of our common stock cannot be predicted with any certainty, and the history of similar stock split combinations for companies in like circumstances is varied. It is possible that the per share price of our common stock after the Reverse Stock Split will not rise in proportion to the reduction in the number of shares of our common stock outstanding resulting from the Reverse Stock Split. The Proposed Reverse Stock Split MayDecrease the Liquidity of our company’s Stock. The liquidity of our common stock may be harmed by the proposed Reverse Stock Split given the reduced number of shares that would be outstanding after the Reverse Stock Split, particularly if the stock price does not increase as a result of the Reverse Stock Split. Board Discretion to Implement the Reverse Stock Split If the Reverse Stock Split is approved by the stockholders, it will be effected, if at all, only upon a determination by our board of directors that a Reverse Stock Split is in the best interests of our company and our stockholders at the time of such determination. Such determination will be based upon factors our board of directors deems appropriate, including without limitation our company’s then current stock price, the existing and expected marketability and liquidity of our common stock and prevailing market conditions. Notwithstanding approval of the Reverse Stock Split by our stockholders, our board of directors may, in their sole discretion, abandon the proposed amendment to the Certificate of Incorporation and determine not to effect the Reverse Stock Split as permitted under Section242(c)of the Delaware General Corporation Law. If our board of directors does not implement the Reverse Stock Split prior to the one year anniversary of the receipt of the requisite stockholder approval at the Annual Meeting or any adjournment thereof, stockholder approval would be required again prior to implementing any reverse stock split. Amendment Effective Time The effective date of the Reverse Stock Split will be the date on which the Amendment to Certificate of Incorporation to effect the amendment contemplated by Proposal No. 3 is accepted and recorded by the Delaware Secretary of State (subject to any specific future time of effectiveness stated therein) in accordance with Section103 of the DGCL. The exact timing of the filing of the amendment will be determined by our board of directors based on their evaluation as to when such action will be the most advantageous to our company and our stockholders. Except as explained below with respect to fractional shares, on the effective date of the amendment to effect the Reverse Stock Split, shares of our common stock issued and outstanding immediately prior thereto will be combined and converted, automatically and without any action on the part of our stockholders, into new shares of our common stock in accordance with the reverse stock split ratio determined by our board of directors within the limits set forth in this Proposal No. 3. Required Vote Approval of Proposal No. 3 requires the affirmative vote, of a majority of shares (represented either in person or by proxy) present at the meeting. Abstentions and broker “non-votes” will be counted for quorum purposes but will not count towards adoption of the Proposal No. 3 and will be treated as abstentions. Our board of directors urges you to vote "FOR" this Proposal No. 3 to approve the Reverse Stock Split. Stockholders’ Equity Following the effectiveness of the amendment to our company’s Certificate of Incorporation, the stated capital on our company’s balance sheet and the additional paid-in capital account, in each case, attributable to our common stock, will be adjusted to reflect the Reverse Stock Split. The par value per share of our common stock will remain unchanged at $0.001 per share after the Reverse Stock Split. As a result, on the effective date of the Reverse Stock Split, the stated capital on our company’s consolidated balance sheet attributable to common stock will be reduced and the additional paid-in-capital account will be increased by the amount by which the stated capital is reduced. Per share net income or loss will be increased because there will be fewer shares of our common stock outstanding. Our company does not anticipate that any other accounting consequences, including changes to the amount of stock-based compensation expense to be recognized in any period, will arise as a result of the Reverse Stock Split. Interests of Certain Persons in the Proposal Certain of our company’s officers and directors have an interest in this Proposal No. 3 as a result of their ownership of shares of stock of our company, as set forth in the section entitled “Security Ownership of Certain Beneficial Owners and Management” below. However, our company does not believe that our officers or directors have interests in the Reverse Stock Split that are different from or greater than those of any other stockholder of our company. Fractional Shares No fractional shares of common stock will be issued as a result of the Reverse Stock Split. Fractional shares resulting from the Reverse Stock Split will be rounded up to the nearest whole number. Exchange of Stock Certificates As soon as practicable after the effective date, transmittal forms will be mailed to each stockholder holding shares of our common stock in certificated form. The letter of transmittal will contain instructions on how a stockholder should surrender his, her or its certificate(s) representing shares of our common stock (the "Old Certificates") to the transfer agent in exchange for certificates representing the appropriate number of whole shares of post-Reverse Stock Split common stock (the "New Certificates"). No New Certificates will be issued to a stockholder until such stockholder has surrendered all Old Certificates, together with a properly completed and executed letter of transmittal, to the transfer agent. No stockholder will be required to pay a transfer or other fee to exchange his, her or its Old Certificates. Stockholders will then receive a New Certificate(s) representing the number of whole shares of common stock that they are entitled as a result of the Reverse Stock Split. Until surrendered, we will deem outstanding Old Certificates held by stockholders to be cancelled and only to represent the number of whole shares of post-Reverse Stock Split common stock to which these stockholders are entitled. Any Old Certificates submitted for exchange, whether because of a sale, transfer or other disposition of stock, will automatically be exchanged for New Certificates. If an Old Certificate has a restrictive legend on the back of the Old Certificate(s), the New Certificate will be issued with the same restrictive legends that are on the back of the Old Certificate(s). If a stockholder is entitled to a payment in lieu of any fractional share interest, such payment will be made as described above under "Fractional Shares". STOCKHOLDERS SHOULD NOT DESTROY ANY STOCK CERTIFICATES AND SHOULD NOT SUBMIT THEIR STOCK CERTIFICATES UNTIL THEY RECEIVE A TRANSMITTAL FORM FROM OUR TRANSFER AGENT. STOCKHOLDERS ARE ENCOURAGED TO PROMPTLY SURRENDER CERTIFICATES TO THE TRANSFER AGENT FOLLOWING RECEIPT OF TRANSMITTAL FORMS IN ORDER TO AVOID HAVING SHARES POSSIBLY BECOMING SUBJECT TO ESCHEAT LAWS. Shares Held in Book-Entry and Through a Bank, Broker or Other Nominee If you hold shares of our common stock electronically in book-entry form with our transfer agent, you do not currently have and will not be issued stock certificates evidencing your ownership after the Reverse Stock Split. If you hold registered shares in book-entry form with our transfer agent, no action needs to be taken to receive post-Reverse Stock Split shares. If you are entitled to post-Reverse Stock Split shares, a transaction statement will automatically be sent to you indicating the number of shares of our common stock held following the Reverse Stock Split. If you hold shares of our common stock in “street name” through a bank, broker, custodian or other nominee, we will treat your common stock in the same manner as stockholders whose shares are registered in their own names. Banks, brokers and other nominees will be instructed to effect the Reverse Stock Split for their customers holding our common stock in street name. However, these banks, brokers and other nominees may have different procedures for processing a Reverse Stock Split. If you hold shares of our common stock in street name, we encourage you to contact your bank, broker, custodian or other nominee. MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE REVERSE STOCK SPLIT. The following discussion is a summary of certain U.S. federal income tax consequences of the Reverse Stock Split to our company and to stockholders that hold such stock as a capital asset for U.S. federal income tax purposes. This discussion is based on laws, regulations, rulings and decisions in effect on the date hereof, all of which are subject to change (possibly with retroactive effect) and to differing interpretations. This discussion applies only to holders that are U.S. persons and does not address all aspects of U.S. federal income taxation that may be relevant to holders in light of their particular circumstances or to holders who may be subject to special tax treatment under the Internal Revenue Code of 1986, as amended (the “Code”), including, without limitation, holders who are dealers in securities or foreign currency, foreign persons, insurance companies, tax-exempt organizations, banks, financial institutions, small business investment companies, regulated investment companies, real estate investment trusts, retirement plans, holders that are partnerships or other pass-through entities for U.S. federal income tax purposes, holders whose functional currency is not the U.S. dollar, traders that mark-to-market their securities, holders subject to the alternative minimum tax, holders who hold our common stock as part of a hedge, straddle, conversion or other risk reduction transaction, or who acquired our common stock pursuant to the exercise of compensatory stock options, the vesting of previously restricted shares of stock or otherwise as compensation. Our company has not sought, and will not seek, a ruling from the U.S. Internal Revenue Service regarding the U.S. federal income tax consequences of the Reverse Stock Split. The following summary does not address the tax consequences of the Reverse Stock Split under foreign, state, or local tax laws. Accordingly, each holder of our common stock should consult his, her or its tax advisor with respect to the particular tax consequences of the Reverse Stock Split to such holder. IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any tax advice contained in this proxy statement was not intended or written to be used, and cannot be used, by any taxpayer for the purpose of avoiding tax-related penalties under the Code. The tax advice contained in this proxy statement was written to support the promotion or marketing of the transactions and matters addressed by the proxy statement. Each taxpayer should seek advice based on the taxpayer’s particular circumstances from an independent tax advisor. The U.S. federal income tax consequences for a holder of our common stock and for our company pursuant to the Reverse Stock Split will be as follows: ● the holder should not recognize any gain or loss for U.S. federal income tax purposes (except with respect to cash, if any, received in lieu of a fractional share of our common stock); ● the holder’s aggregate tax basis in our common stock received pursuant to the Reverse Stock Split, including any fractional share of our common stock not actually received, should be equal to the aggregate tax basis of such holder’s Common Stock surrendered in exchange therefor; ● the holder’s holding period for our common stock received pursuant to the Reverse Stock Split, including any fractional share of our common stock not actually received, should include such holder’s holding period for our common stock surrendered in exchange therefor; ● cash payments received by the holder for a fractional share of Common Stock generally should be treated as if such fractional share had been issued pursuant to the Reverse Stock Split and then sold by such holder, and such holder generally should recognize capital gain or loss with respect to such payment, measured by the difference between the amount of cash received and such holder’s tax basis in such fractional share; ● any such capital gain or loss should be treated as a long-term or short-term capital gain or loss based on such holder’s holding period in such fractional share; and ● our company should not recognize gain or loss solely as a result of the Reverse Stock Split. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE REVERSE STOCK SPLIT (CONSOLIDATION). PROPOSAL NO. 4 APPROVAL OF ASSIGNMENT AND PURCHASE AGREEMENT – OPEN GOLD CORP.
